Exhibit 10.2

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

Effective January 1, 2006; Amended July 24, 2008 and July 23, 2009

 

 

 



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

Effective January 1, 2006; Amended July 24, 2008 and July 23, 2009

 

 

 

TABLE OF CONTENTS

 

            Page ARTICLE 1   

Definitions

   2 ARTICLE 2   

Selection/Enrollment/Eligibility

   5

2.1

     General Eligibility    5

2.2

     Qualification Requirements    5

2.3

     Ineligibility    6

2.4

     Change of Participating Employer    6 ARTICLE 3   

Termination Benefits

   7

3.1

     Salary-Based Severance    7

3.2

     Benefit Continuation    8

3.3

     Bonus and Equity Compensation Amounts    8

3.4

     Outplacement Services    9

3.5

     Change of Control Payments    9

3.6

     Timing of Payments    10 ARTICLE 4   

Termination, Amendment or Modification

   11

4.1

     Termination    11

4.2

     Amendment    11 ARTICLE 5   

Administration

   12

5.1

     Committee Duties    12

5.2

     Agents    12

5.3

     Binding Effect of Decisions    12

5.4

     Indemnity of Committee    12

5.5

     Corporation Information    12

 

 

i



--------------------------------------------------------------------------------

ARTICLE 6   

Claims Procedures

   13

6.1

     Resolution of Claim Generally    13

6.2

     Disposition of Claim    13

6.3

     Appeals    13

6.4

     Decision Final    13 ARTICLE 7   

Miscellaneous

   14

7.1

     Unsecured General Creditor    14

7.2

     FICA and Other Taxes    14

7.3

     Nonassignability    14

7.4

     Not a Contract of Employment    14

7.5

     Furnishing Information    14

7.6

     Governing Law    14

7.7

     Notice    15

7.8

     Successors    15

7.9

     Validity    15

ERISA Information

   16

 

 

ii



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

Del Monte Corporation

Executive Severance Plan

Effective January 1, 2006; Amended July 24, 2008 and July 23, 2009

Purpose

The purpose of this Plan is to provide fair treatment for terminated executives
consistent with the values and culture of Del Monte Corporation, provide
financial support for executives seeking new employment, recognize executive’s
years of service and contributions to the Corporation, and to avoid or mitigate
the Corporation’s potential exposure to litigation. This Plan fully supersedes
any and all prior policies, agreements, letters or understandings with respect
to severance pay for executives, other than any executive employment agreement
between an executive and the Corporation in effect as of the effective date of
this Plan and recognized by the Corporation as such.

ARTICLE 1

Definitions

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

 

1.1 “AIP Bonus” shall mean any cash award in respect of a Plan Year under the
Company’s Annual Incentive Plan (known as the “AIP”).

 

1.2 “Base Salary” shall mean, with respect to an Executive, an amount equal to
the Executive’s rate of pay for the pay period in effect on the Severance Date,
excluding amounts for overtime, bonuses, or allowances.

 

1.3 “Cause” shall mean an Executive’s Termination of Employment upon the
occurrence of any of the following: (A) a material breach by Executive of the
terms of the Corporation’s policies and/or the Standards of Business Conduct;
(B) any act of theft, misappropriation, embezzlement, intentional fraud or
similar conduct by Executive involving the Corporation or any affiliate; (C) the
conviction or the plea of nolo contendere or the equivalent in respect of a
felony involving an act of dishonesty, moral turpitude, deceit or fraud by
Executive; (D) any damage of a material nature to the business or property of
the Corporation or any affiliate caused by Executive’s willful or grossly
negligent conduct; or (E) Executive’s failure to act in accordance with any
specific lawful instructions given to Executive in connection with the
performance of Executive’s duties for the Corporation or any affiliate.

 

1.4 “Committee” shall mean the Compensation Committee of the Board of Directors
of Del Monte Foods Company.

 

 

2



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

1.5 “Change of Control” shall mean an event determined to be a Change of Control
as defined in the Del Monte Foods Company 2002 Stock Incentive Plan, or any
successor stock incentive plan, as amended from time to time.

 

1.6 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

 

1.7 “Company” shall mean Del Monte Foods Company, a Delaware corporation, and
any successor thereto.

 

1.8 “Corporation” shall mean the Del Monte Corporation, a Delaware corporation,
and any successor thereto. Unless otherwise specified or required by the context
of the Plan, references to the Corporation shall include the Company and any
affiliate.

 

1.9 “Executive” shall mean any employee of the Corporation who is an officer of
the Company and/or the Corporation with a job title of Vice President or above.

 

1.10 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

 

1.11 “Participant” shall mean any individual (a) who is an Executive, (b) whose
employment is terminated involuntarily by the Corporation, (c) who is eligible
under Article 2; and (d) who signs and does not revoke the General Release and
Severance Agreement in accordance with the terms of the Plan.

 

1.12 “Plan” shall mean the “Del Monte Corporation Executive Severance Plan”, as
amended from time to time.

 

1.13 “Plan Year” shall mean the period of each calendar year commencing
January 1 and ending the following December 31.

 

1.14 “Retirement,” “Retire,” “Retires, or “Retired” shall mean a Termination of
Employment with the Executive having attained age 55 and at least 10 years of
service, where years of service means each completed 12-month period of
uninterrupted service with the Corporation, but including periods of approved
leave of absence, up to the Executive’s Termination of Employment.

 

1.15 “Stock Plan” shall mean the Del Monte Foods Company 2002 Stock Incentive
Plan, or any successor thereto, as amended from time to time.

 

1.16 “Termination Benefit” shall mean the benefits set forth in Article 3.

 

 

3



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

1.17 “Termination of Employment” shall mean the severing of full-time employment
with the Corporation and all affiliates, voluntarily or involuntarily.
Notwithstanding the foregoing:

(a) An Executive shall not be treated as having incurred a Termination of
Employment while the Executive is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the Executive’s right to reemployment with the Corporation
is provided either by statute or by contract. If the period of leave exceeds six
months and the right to reemployment is not provided either by statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period.

(b) Whether an Executive has incurred a Termination of Employment shall be
determined based on all relevant facts and circumstances. In situations in which
the individual continues to be carried on the payroll but perform only nominal
services, or ceases to be an employee but continues to provide substantial
services in another capacity, such as pursuant to a consulting agreement, the
determination of whether a Termination of Employment has occurred shall be
determined in accordance with Treasury Regulations Section 1.409A-1(h)(1)(ii),
or any successor thereto.

 

1.18 “Severance Date” shall mean the last day of an Executive’s active
employment with the Corporation.

 

 

4



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

ARTICLE 2

Selection/Enrollment/Eligibility

 

2.1 General Eligibility. Each employee who is an Executive who does not have an
executive employment agreement with the Corporation or any of its affiliates
that provides for severance compensation upon a Termination of Employment and
who has a Termination of Employment on or after January 1, 2006 that is not:

(a) a resignation, quit or voluntary Retirement;

(b) a Termination of Employment for Cause;

(c) on account of the Executive’s death;

(d) on account of the Executive’s Disability or after the Executive qualifies
under a plan of group long term disability benefits of the Corporation or any of
its affiliates;

(e) on account of the Executive’s refusal or non-acceptance of an offer by the
Corporation for a transfer, assignment or change in job position that requires a
relocation of 50 miles or less from the Executive’s current work location;
provided that the Executive must provide written notice to the Corporation of
his or her refusal or non-acceptance to such job change within 90 days after the
notice has been made by the Corporation or the Executive will be deemed to have
accepted such relocation and not be eligible for benefits under this Plan;

(f) a direct result of the sale or other divestiture of the work unit, division
or segment of the Corporation’s business that Executive works in or is
responsible for if Executive is offered continued employment with the purchaser
or acquirer, including their affiliates, except as may otherwise specifically be
provided in any written sale, divestiture or other agreement; or

(g) the triggering event for any other written severance pay agreement, plan or
policy, unless the provisions of this Plan are explicitly waived by Executive.

 

2.2 Qualification Requirements. As a condition to receiving severance benefits
under this Plan, each eligible Executive shall:

(a) complete, execute and return to the Corporation a general release and
severance agreement which shall include certain restrictive covenants regarding
the use of proprietary or confidential information, solicitation of employees
and customers and interference with business relationships, in a form furnished
by the Corporation and within the deadlines provided.

 

 

5



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

(b) return to the Corporation all property of the Corporation in the Executive’s
possession, custody or control, including keys, credit cards, identification
cards, laptop computers, Personal Digital Assistants (PDAs), car and mobile
telephones, pagers, parking stickers, correspondence, notes, memoranda, reports,
manuals, notebooks, drawings, sketches, blueprints, formulae, prototypes,
models, computer disks, computer printouts, information stored electronically on
computers, and the trade secrets and other Confidential Information of the
Company. Executive shall not make any copies, nor retain any originals or copies
of such property.

 

2.3 Ineligibility. The following individuals are not eligible for benefits under
the Plan:

(a) consultants and independent contractors, including executive level
consultants and non-employee directors of the Corporation and/or the Company;

(b) leased employees, temporary employees or other individuals;

(c) individuals who might otherwise be eligible but are designated in writing by
the Committee as ineligible.

 

2.4 Change of Participating Employer. If an eligible Executive moves from one
affiliate of the Corporation to another during a Plan Year, no termination of
employment will occur for purposes of this Plan.

 

 

6



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

ARTICLE 3

Termination Benefits

 

3.1 Salary-Based Severance.

(a) Before Change of Control. If a Participant’s Termination of Employment
occurs before a Change of Control, a Participant shall receive a lump sum amount
equal to a multiple of the Executive’s Base Salary and target Annual Incentive
Plan (AIP) bonus for the year in which the Termination of Employment occurs,
based on job level1, in accordance with the following table:

 

Tier

  

Position

  

Multiple of Base Salary

and Target Bonus – Basic

I

   CEO    2.0 Times

II

   EVP; SVP; COO; CFO    1.5 Times

III

   Other VP    1 Time

(b) Change of Control Severance. If a Participant’s Termination of Employment
occurs within two (2) years of the date that a Change on Control occurs, a
Participant shall receive a lump sum amount equal to a multiple of the
Executive’s Base Salary and target Annual Incentive Plan (AIP) bonus for the
year in which the Termination of Employment occurs, based on job level, in
accordance with the following table:

 

Tier

  

Position

  

Multiple of Base Salary

and Target Bonus –

Change of Control

I

   CEO    2.99 Times

II

   EVP; SVP; COO; CFO    2.0 Times

III

   Other VP    1.5 Times

 

1         CEO = Chief Executive Officer; EVP = Executive Vice President; SVP =
Senior Vice President; CFO = Chief Financial Officer; COO = Chief Operating
Officer; VP = Vice President.

 

 

7



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

3.2 Benefit Continuation.

(a) Continuation Period. If a Participant’s Termination of Employment occurs
before a Change of Control, a Participant shall continue in the Corporation’s
health and welfare benefits (other than disability) until the earlier of (i) the
termination of the Period of Severance, as set forth in the table below, or
(ii) such time as Executive is covered by comparable programs of a subsequent
employer. If a Participant’s Termination of Employment occurs within two
(2) years of the date of a Change of Control, the Period of Severance is
extended to 18 months for all Participants.

 

Tier

  

Position

  

Period of Severance

I

   CEO    18 Months

II

   EVP; SVP; COO; CFO    18 Months

III

   Other VP    12 Months

(b) Payroll Practices. Upon a Participant’s Severance Date, the Participant will
be paid for any earned, but unpaid salary, accrued but unused vacation and
floating holiday time, and unreimbursed expenses under Corporation policies.
After a Severance Date, a Participant is no longer eligible for any vacation or
other paid time off, leaves of absence or any other payroll practice or policy.

 

3.3 Bonus and Equity Compensation Amounts.

(a) AIP Bonus. Following the end of the Corporation’s fiscal year in which a
Participant’s Termination of Employment occurs, the Participant will be paid an
AIP bonus, prorated for the Participant’s actual employment period during the
fiscal year and subject to adjustment for performance, including reduction to
zero, on the same basis as similarly situated participants in the AIP. In no
event shall the payment exceed 100% of the Participant’s target pro-rata AIP
Bonus award. Payment will be made in a lump sum which will be paid within two
and one-half (2-1/2) months of the end of such fiscal year, except as may be
delayed in accordance with Code Section 409A and the AIP.

(b) Equity Compensation. For any outstanding awards of stock options, SARs or
restricted stock under the Stock Plan, a Participant shall be vested pro-rata in
each

 

 

8



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

award based on the period of active employment during the vesting period
established at the grant or otherwise in accordance with the Company’s pro-rata
policy at the date of termination of employment. The Participant shall have the
lesser of (i) ninety (90) days from the date of termination of employment or
(ii) the expiration date of the option or SAR, or other time specified in the
stock option or SAR agreement, to exercise the option or SAR. For Performance
Share, Stock Bonus and other Performance Awards under the Stock Plan, a
Participant shall be entitled to receive such Award at the time it would
otherwise be payable, with the amount pro-rated in accordance with the Company’s
pro-rata policy at the Severance Date. If a Participant’s Termination of
Employment occurs within two (2) years after a Change of Control, 100% vesting
will replace pro-rata vesting.

 

3.4 Outplacement Services. Upon Termination of Employment without Cause, if
elected, the Company shall provide Participant with executive-level outplacement
services at the Company’s expense, provided by an organization solely of the
Company’s choosing. Participant shall not be eligible for pay in lieu of
outplacement services.

 

3.5 Change of Control Payments.

(a) Gross-Up Payment. If upon a Participant’s Termination of Employment within
two (2) years after a Change of Control, the Committee determines that the
Salary-Based Severance paid to a Participant under Section 3.1(b) (the
“Payment”) is an “excess parachute payment” within the meaning of Code
Section 280G and would be subject to the excise tax imposed by Code Section 4999
(the “Excise Tax”), then the Corporation shall pay Executive an additional cash
payment (the “Gross-up Payment”) in an amount such that after payment by
Executive of all taxes, including, without limitation, any income taxes and
Excise Tax imposed upon the Gross-Up Payment, Executive shall retain an amount
equal to the Excise Tax imposed upon the Payment and the Gross-Up Payment;
provided that, such Gross-Up Payment shall only be paid if the original Payment
exceeds the Code Section 280G excess parachute payment criterion by five percent
(5%) or more. The Gross-Up Payment shall be subject to and paid net of any
applicable withholding. The amount of any Gross-Up Payment or Excise Tax shall
be reasonably determined by the Corporation in its sole discretion, after
consultation with its legal and tax advisors.

Notwithstanding the foregoing, with respect to any Participant who became or
becomes an Executive on or after September 25, 2008 (unless the Participant was
a party to an employment agreement with the Company or Corporation in effect on
September 25, 2008 that provided for a gross-up payment with respect to the
Excise Tax), (i) no Gross-up Payment shall be made to the Participant under the
Plan, and (ii) if the Committee determines that the Payment would be subject to
the Excise Tax, then the Payment either (x) shall be reduced to an amount that
would result in no portion of the Payment being subject to the Excise Tax or
(y) shall be paid in full. The amount paid pursuant to the

 

 

9



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

foregoing sentence shall be whichever amount, after taking into account all
applicable taxes, including, without limitation, any income taxes, employment
taxes and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt, on an after-tax basis, of the greater
amount. The application of this paragraph shall be reasonably determined by the
Corporation in its sole discretion, after consultation with its legal and tax
advisors.

(b) Attorneys’ Fees. Executive shall be entitled to reimbursement by the
Corporation of all reasonable legal fees incurred by Executive in connection
with any enforcement of the Change Of Control severance provisions of this Plan,
subject to the Corporation’s standard substantiation requirements for expense
reimbursements.

 

3.6

Timing of Payments. Except as otherwise provided in this Plan, any payment to be
made under this Plan shall be made by a date that is no later than the later of
(a) the 15th day of the third month following the Executive’s first taxable year
in which the amount is no longer subject to a substantial risk of forfeiture, or
(b) the 15th day of the third month following the end of the Corporation’s first
taxable fiscal year in which the amount is no longer subject to a substantial
risk of forfeiture, and otherwise complying with the “short term deferral”
exception from deferred compensation under Treasury Regulations §1.409A-1(b)(4).

 

 

10



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

ARTICLE 4

Termination, Amendment or Modification

 

4.1 Termination. The Committee reserves the right to terminate the Plan at any
time. Upon the termination of the Plan, a Participant’s Benefits shall be paid
out if the Participant had experienced a qualifying Termination of Employment
prior to the date of Plan termination pursuant to the terms hereof without
regard to the termination.

 

4.2 Amendment. The Committee may, at any time, amend or modify the Plan in whole
or in part. The Committee may reduce any Benefit unilaterally or eliminate any
benefit of all eligible Executive or Participant after the services creating the
right to severance have been performed by the Executive; provided, however, that
no amendment or modification shall be effective to decrease a Participant’s
Salary-Based Severance once the Executive has signed (and not revoked) the
severance agreement and general release under Section 2.2(a).

 

 

11



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

ARTICLE 5

Administration

 

5.1 Committee Duties. This Plan shall be administered by the Committee. The
Committee shall also have the discretion and authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan.

 

5.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit and may from time to time consult with counsel who may be counsel to the
Corporation.

 

5.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 

5.4 Indemnity of Committee. The Company and Corporation shall jointly and
severally indemnify and hold harmless the members of the Committee against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee or any of its members.

 

5.5 Corporation Information. To enable the Committee to perform its functions,
the Corporation shall supply full and timely information to the Committee on all
matters relating to the compensation of Participants, the date and circumstances
of the Termination of Employment of Participants, and such other pertinent
information as the Committee may reasonably require. The Corporation shall make
any involuntary Termination of Employment and shall determine the character of
any Termination of Employment, which shall be binding on the Committee in the
administration of this Plan.

 

 

12



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

ARTICLE 6

Claims Procedures

 

6.1 Resolution of Claim Generally. All decisions by the Corporation regarding an
Executive’s selection for separation from employment and all decisions by the
Plan Administrator regarding eligibility for coverage and benefits hereunder
shall be final and conclusive. Benefits under the Plan shall be paid only if the
Plan Administrator determines in its sole discretion that an Executive is
entitled to benefits. Prior to an Executive executing the general release and
severance agreement referred to in Section 2.2(a), all disputes concerning the
calculation of the amount of benefits provided under the Plan shall have been
resolved in accordance with this Article. Generally, eligible Executives do not
need to make a claim for benefits under the Plan to receive Plan benefits (other
than completing the general release and severance agreement). However, if an
Executive believes he or she is entitled to Plan benefits, or to greater
benefits than are paid under the Plan, the Executive may file a written claim
for benefits with the Plan Administrator. If an Executive signs and does not
revoke the general release and severance agreement, the Executive cannot file a
claim with respect to an additional severance benefit. If an Executive files a
claim with respect to a severance benefit and if, upon resolution of that claim,
the Executive is entitled to any severance benefit, the Executive will be given
a reasonable time in which to sign a general release and severance agreement.

 

6.2 Disposition of Claim. The Committee shall furnish written notice of
disposition of a claim to the claimant within sixty (60) days after the claimant
has filed application therefore. In the event that the Committee denies such
claim, it shall specifically set forth in writing the reasons for the denial,
cite the pertinent provisions of the Plan, and, where appropriate, a description
of any additional material or information necessary for the claimant to perfect
the claim, and an explanation of why such material or information is necessary
and an explanation of the claim review procedure.

 

6.3 Appeals. Any claimant who has been denied a benefit shall be entitled, upon
request to the Committee, to appeal the denial of his claim. The claimant must
provide a written statement of his position to the Committee not later than
sixty (60) days after receipt of the notification of denial of claim as set
forth in Section 6.2. The Committee, within sixty (60) days after receipt of an
appeal notice, shall communicate to the claimant its decision in writing, citing
the reasons for its decision, with specific references to pertinent Plan
provisions on which the decision is based. Any claims for benefits under this
Plan brought in a court of law must be filed in such court before the earlier of
ninety (90) days after any appeal pursuant to this Section 6.3 or one (1) year
from the date the claim arose.

 

6.4 Decision Final. The Committee’s determination of benefits due under the Plan
shall be accorded deference and its decision shall be final and binding upon all
parties.

 

 

13



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

ARTICLE 7

Miscellaneous

 

7.1 Unsecured General Creditor. Participants and their heirs, successors and
assigns shall have no legal or equitable right, interest or claim in any
property or assets of the Corporation. Any and all of the Corporation’s assets
shall be, and remain, the general, unpledged and unrestricted assets of the
Corporation. The Corporation’s obligation under the Plan shall be merely that of
an unfunded and unsecured promise to pay money in the future with respect to the
Participants.

 

7.2 FICA and Other Taxes. The Corporation shall withhold an amount equal to the
federal, state and local income taxes and other amounts required by law to be
withheld with respect to any amounts paid or benefits received under this Plan.

 

7.3 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage, or
otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

7.4 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Corporation and
the Executive. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, with
or without cause, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give an Executive the right to be
retained in the service of the Corporation either as an employee or a director,
or to interfere with the right of the Corporation to discipline or discharge the
Participant at any time.

 

7.5 Furnishing Information. A Participant will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder.

 

7.6 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the laws of the State of California.

 

 

14



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

7.7 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to:

Chair, Compensation Committee of the Board of Directors of

c/o Del Monte Foods Company

Office of General Counsel

One Market @ The Landmark

P.O. Box 193575

San Francisco, CA 94119-3575

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

7.8 Successors. The provisions of this Plan shall bind and inure to the benefit
of the Corporation and its successors and assigns and the Participant, and his
or her permitted successors and assigns.

 

7.9 Validity. In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 

 

15



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

ERISA Information.

All benefits hereunder are unfunded and paid out of the general assets of the
Company.

Plan Information

 

Name of Plan:    Del Monte Corporation Executive Severance Plan Plan Number:   
511 Plan Sponsor:   

Del Monte Corporation

One Market @ The Landmark

P.O. Box 193575

San Francisco, California 94119-3575

(415) 247-3000

EIN: 75-3064217

Plan Administrator:   

Compensation Committee of the Board of Directors of

Del Monte Foods Company

c/o Del Monte Foods Company

One Market @ The Landmark

P.O. Box 193575

San Francisco, California 94119-3575

(415) 247-3000

Agent for Service of Legal Process   

Corporate Secretary

Del Monte Corporation

One Market @ The Landmark

P.O. Box 193575

San Francisco, California 94119-3575

Statement of ERISA Rights.

As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants shall be entitled to:

Receive Information About Your Plan and Benefits.

Examine, without charge, at the Plan Administrator’s office and at other
locations, such as worksites and union halls, all Plan documents, including
insurance contracts, collective

 

 

16



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

bargaining agreements, and a copy of the latest annual report (Form 5500 Series)
filed by the plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan, including, as applicable, insurance
contracts and collective bargaining agreements, and copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of your benefit Plan. The
people who operate your Plan, called “fiduciaries” of the Plan, have a duty to
do so prudently and in the interest of you and other Plan participants and
beneficiaries.

No one, including your employer, your union, or any other person may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

Enforce Your Rights.

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge and to appeal a denial, all within
certain time schedules.

Under ERISA there are steps you can take to enforce the above rights. For
instance if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in
federal court. In such case, the court may require the Plan Administrator to
provide the materials requested and to pay you up to $110 a day until you
receive the materials, unless the materials are not sent because of reasons a
beyond the control of the Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in state or federal court, after you have used and
exhausted the Plan’s claims procedures. In addition, if you disagree with the
Plan’s decision or lack thereof concerning the qualified status of a domestic
relations order or a medical child support order, you may file suit in Federal
Court.

If it should happen that Plan fiduciaries misuse the Plan’s money, or you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are unsuccessful,
the court may order you to pay these costs and fees, for example, if it finds
your claim is frivolous.

 

 

17



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

Assistance with Your Questions.

If you have a question about your Plan, you should contact the Plan
Administrator. If you have an questions about this statement or your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington, D.C. 20210. You may obtain certain publications about
your rights and responsibilities under ERISA by calling the publications hotline
of the Employee Benefits Security Administration.

 

 

18



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

 

 

 

IN WITNESS WHEREOF, and implementing the approval of the Compensation Committee
of the Company made December 14, 2005, effective January 1, 2006, the
Corporation has executed this Plan and Summary Plan Description document, as
amended, as of July 23, 2009.

 

DEL MONTE CORPORATION, a Delaware

corporation

By:  

/s/    Richard W. Muto

Its:  

Senior Vice President & Chief Human

Resources Officer

 

 

19